Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-02295-CMA-NYW

   FIDOTV CHANNEL, INC.,

          Plaintiff,

   v.

   THE INSPIRATIONAL NETWORK, INC.,

          Defendant.


                                   ORDER
   ______________________________________________________________________

          This matter is before the Court on Defendant’s Brief in Support of its Objections

   to Plaintiff’s Non-Stipulated Exhibit and Deposition Transcript Designations (“Brief”)

   (Doc. # 132), as well as the parties’ proposed jury instructions. Defendant’s Brief and

   the parties’ proposed jury instructions require this Court to determine whether Section

   4(b)(i) of the Network Operations Services Agreement (“NOSA”) constitutes an

   unenforceable penalty clause. For the following reasons, the Court concludes that it

   does. Additionally, the Court sustains the objections raised by Defendant in its Brief.

                                       I.     ANALYSIS

   A.     SECTION 4(B)(I)

          1.      Applicable Law

          Under North Carolina law, which the parties agree govern the NOSA, a penalty is

   a sum which a party agrees to pay but which is fixed as a punishment—the threat of
Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 2 of 7




   which is designed to prevent the breach—and not as a pre-estimate of probable actual

   damages. Knutton v. Cofield, 160 S.E.2d 29, 34 (N.C. 1968) (citing McCormick,

   Damages § 146 (1935)); see Penalty Clause, Black's Law Dictionary (11th ed. 2019)

   (defining “penalty clause” as a generally unenforceable “contractual provision that

   assesses against a defaulting party an excessive monetary charge unrelated to actual

   harm.”).

          Whereas liquidated damages are legally recoverable if breach occurs, a penalty

   is unenforceable. A fixed sum is treated as liquidated damages where “(1) the damages

   which the parties might reasonably anticipate are difficult to ascertain because of their

   indefiniteness or uncertainty and (2) . . . the amount stipulated is either a reasonable

   estimate of the damages which would probably be caused by a breach or is reasonably

   proportionate to the damages which have actually been caused by the breach.’”

   Knutton, 160 S.E.2d at 34–35 (citing 22 Am.Jur.2d, Damages s 214). In determining

   whether a fixed sum constitutes a penalty or liquidated damages, a court applying North

   Carolina law

          will look at the nature of the contract, and its words, and try to ascertain the
          intentions of the parties; and also will consider that the parties, being
          informed as to the facts and circumstances, are better able than any
          one else to determine what would be a fair and reasonable compensation
          for a breach; but the courts have been greatly influenced by the fact that in
          almost all the cases the damages are uncertain and very difficult to
          estimate.

   Id. (quoting Bradshaw v. Millikin, 92 S.E. 161, 163 (N.C. 1917)).




                                                 2
Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 3 of 7




          2.     Application

          In this action, Defendant The Inspirational Network, Inc. (“Inspiration”) seeks

   damages in excess of $1.5 million pursuant to Section 4(b)(i) of the NOSA, which

   provides as follows:

          Effect of Termination of this Agreement – “Termination of this Agreement in
          accordance with its terms by either Fido or Inspiration shall not relieve either
          party from obligations accruing hereunder prior to such termination,
          including, without limitation, (x) Fido’s obligation to pay all Monthly Fees
          through the end of the applicable Term in which its breach occurs, or (y)
          Fido’s obligation to pay all Monthly Fees for Services rendered by
          Inspiration through the date of termination where such termination is due to
          Inspiration’s breach.”

   (Doc. # 123-1 at 3–4.)

          Against the backdrop of the foregoing law, the Court finds that Section 4(b)(i) of

   the NOSA constitutes an unenforceable penalty clause. First, the provision demands

   payment by Plaintiff FidoTV Channel, Inc. (“Fido”) of the entire contract in the event of

   Fido’s breach. This windfall for Inspiration constitutes a sum payable “so large as to be

   far in excess of the probable damage on breach” and, therefore, is “almost certainly a

   penalty.” Liquidated Damages, Black's Law Dictionary (11th ed. 2019) (quoting P.S.

   Atiyah, An Introduction to the Law of Contract, 316–17 (3d ed. 1981)). Further, the

   provision is one-sided; it requires that Fido pay the entire contract upon its breach but

   does not provide a fixed sum that Inspiration must pay upon its breach. This is atypical

   of liquidated damages provisions and emphasizes the punitive nature of Section 4(b)(i).

   Knutton, 160 S.E.2d at 37 (Bobbitt, J., dissenting) (defining liquidated damages as “a

   specific sum of money [that] has been expressly stipulated by the parties . . . as the

   amount of damages to be recovered by either party for a breach of the agreement by

                                                 3
Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 4 of 7




   the other”) (quoting Black's Law Dictionary, Fourth Edition, p. 468). Moreover,

   Inspiration has not demonstrated either that damages under the NOSA would be difficult

   to ascertain because of their indefiniteness or uncertainty or that the sum of all

   payments due under the NOSA, regardless of the timing of the termination of the

   contract, is a reasonable estimate of the damages that would be caused by Fido’s

   breach. Knutton, 160 S.E.2d at 34–35. Accordingly, it is manifest from the Court’s

   review of Section 4(b)(I) and the NOSA in its entirety that Section 4(b)(I) is “an

   excessive monetary charge unrelated to actual harm,” which was designed to threaten

   and punish Fido rather than compensate Inspiration.

          Email correspondence submitted by Inspiration for the Court’s consideration of

   this issue at the motion in limine stage supports this conclusion. The email, drafted by a

   representative of Inspiration, warns as follows:

          Paragraph 4(b)(ii) = Unless Inspiration breaches, Fido needs to remain
          liable for all fees through the 60 month term. In other words, they cannot
          avoid fees for the remainder of the 60 month period by breaching the
          agreement and then having us terminate it. Both parties can agree neither
          can recover punitive or consequential damages from the other, but allowing
          Fido to avoid payments for any portion of the 60 month term simply because
          Fido breached is not fair and is not something we typically see in other
          agreements. It is certainly not a windfall for MediaComm. This deal was
          constructed and priced as being a 60 month deal, and unless Inspiration /
          Mediacomm breaches we need to be paid for the full 60 months

   (Doc. # 125-2 at 3.) This correspondence focuses on retribution for breach rather than a

   reasonable approximation of actual damages. It demonstrates that Section 4(b)(ii) was

   intended by Inspiration as a punishment—the threat of which was designed to prevent

   Fido from breaching—and not as a pre-estimate of probable actual damages.



                                                4
Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 5 of 7




   Accordingly, the Court is in agreement with Fido that Section 4(b)(I) constitutes an

   unenforceable penalty clause. 1

   B.      DEFENDANT’S BRIEF

           In its Brief, Inspiration requests a ruling that Fido is judicially estopped from

   arguing at trial that Inspiration is not the proper party to seek recovery of counterclaim

   damages under the NOSA because its wholly-owned subsidiary Media-Comm issued

   the invoices for which recovery is sought. Inspiration also moves the Court to exclude

   particular kinds of evidence that go to that argument. The Court agrees with Inspiration.

   To the extent this issue survives the Court’s ruling herein, the Court concludes that

   FidoTV is judicially estopped from making said arguments, and introducing evidence to

   that effect, at trial.

           Judicial estoppel is an equitable doctrine, invoked by a court at its discretion, that

   “generally prevents a party from prevailing in one phase of a case on an argument and

   then relying on a contradictory argument to prevail in another phase.” Pegram v.

   Herdrich, 530 U.S. 211, 227, n. 8 (2000). The doctrine provides that “[w]here a party

   assumes a certain position in a legal proceeding, and succeeds in maintaining that

   position, he may not thereafter, simply because his interests have changed, assume a

   contrary position, especially if it be to the prejudice of the party who has acquiesced in

   the position formerly taken by him.” New Hampshire v. Maine, 532 U.S. 742 (2001)


   1
      Additionally, the Court notes sua sponte that Section 4(b)(i) of the NOSA is internally
   inconsistent. It provides that termination “shall not relieve either party from obligations accruing
   hereunder prior to such termination”, including “Monthly Fees through the end of the
   applicable Term in which its breach occurs.” (Doc. # 123-1 at 3–4) (emphasis added). This
   internal conflict is yet another impediment to enforcing the provision.

                                                    5
Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 6 of 7




   (citation omitted). Its “purpose is to protect the integrity of the judicial process” and to

   “prevent improper use of judicial machinery” “by prohibiting parties from deliberately

   changing positions according to the exigencies of the moment.” Id. (quotation marks

   and citations omitted).

          Fido has maintained throughout this litigation that Inspiration is the proper party.

   Fido filed suit against Inspiration in 2018 for alleged false and misleading invoices and

   is proceeding to trial against Inspiration on that claim. Fido now seeks to preclude

   Inspiration from claiming damages that stem from those invoices on the basis that they

   were issued by Media-Comm, not Inspiration. This is a clear departure from Fido’s

   previous position in this litigation. See, e.g., (Doc. # 125-1) (FidoTV’s previous counsel

   stated at a deposition: “when I say ‘Inspiration,’ I’m talking about the Inspirational

   Network, Inc., which is a defendant in this case, and-and Media-Comm.”). To allow Fido

   to change its position right before trial because its interests have changed would

   prejudice Inspiration, which could have, inter alia, moved to amend its counterclaim to

   add Media-Comm as a party. As Fido has failed to present any good explanation for this

   last-minute change, it is precluded from pursuing this argument at trial. See 18 C.

   Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 4477, p. 782 (1981)

   (explaining that, “absent any good explanation, a party should not be allowed to gain an

   advantage by litigation on one theory, and then seek an inconsistent advantage by

   pursuing an incompatible theory”).




                                                  6
Case 1:18-cv-02295-CMA-NYW Document 134 Filed 06/11/21 USDC Colorado Page 7 of 7




                                      II.    CONCLUSION

          For the foregoing reasons, it is ORDERED as follows:

      •   Section 4(b)(i) of the Network Operations Services Agreement constitutes an

          unenforceable penalty;

      •   the objections raised in Defendant’s Brief in Support of its Objections to Plaintiff’s

          Non-Stipulated Exhibit and Deposition Transcript Designations (Doc. # 132) are

          SUSTAINED;

      •   FidoTV is judicially estopped from arguing at trial that Inspiration is not entitled to

          damages because Media-Comm is purportedly the proper party; and

      •   any evidence and testimony FidoTV intends to introduce at trial to support such a

          theory is hereby excluded.


          DATED: June 11, 2021


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                 7
